Citation Nr: 1146254	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-42 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder (other than PTSD).

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected hemorrhoids.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the RO.  

In July 2011, the Veteran testified from the RO at a videoconference hearing held with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

At the conclusion of the hearing, it was noted that additional evidence with a waiver of initial consideration by the RO would be submitted.  Such evidence has been received by the Board 

The issue of whether new and material evidence has been received to reopen the claim of service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for an innocently acquired psychiatric disorder (other than PTSD) and an increased rating in excess of 10 percent for the service-connected hemorrhoids are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently is not shown to have a diagnosis of PTSD that has been linked to an event or incident of his extensive active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's PTSD claim in the July 2011 rating decision, he was provided notice of the VCAA in August 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in November 2010.  He also provided private treatment reports and a written statement from his psychologist.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations for the purposes of service connection for PTSD.  

The reports reflect that the examiner noted the past medical history per Veteran's reported statements, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with other evidence of record, namely the Veteran's private clinical psychologist.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  In fact, the Veteran stated that he has no further evidence to submit.  (See February 2011 VCAA Notice Response).  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met. 


II.  Service Connection for PTSD

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue on appeal and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis or organic diseases of the nervous system may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD in particular requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

The Veteran asserts suffering from PTSD due to being exposed to mass burials of bodies and processing dead soldiers killed in action for shipment back to the United States.  (See July 2010 Written Statement).

Significantly, the medical evidence does not show that the Veteran has been rendered a diagnosis of PTSD.  In this regard, the Board notes that the service treatment records are negative for complaints or findings referable to a diagnosis of PTSD.  

The post-service medical records are also negative for diagnosis of PTSD.  Indeed, the Veteran underwent a VA examination in November 2010.  The Veteran was diagnosed as having a depressive disorder, not otherwise specified (NOS); alcohol abuse; and marijuana abuse.  The VA examiner reviewed the claims file, but found that the Veteran did not report symptoms consistent with a diagnosis of PTSD.

The Veteran submitted a written statement from a clinical psychologist, who diagnosed the Veteran as having a mood disorder.  The Veteran was noted to have some elements of PTSD, but a diagnosis could not be substantiated at that time.  The Veteran also recently testified that he had not been diagnosed with PTSD.  (See Hearing Transcript p. 9).

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, any lay statements of suffering from PTSD are not competent to the extent that the medical evidence submitted by the Veteran and the development conducted by VA show that he does not have a diagnosis of PTSD.

Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  With the absence of such diagnosis, any further discussion regarding the etiology of the claimed disability is not necessary.  

The preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Without such evidence, claim of service connection for PTSD must be denied.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



ORDER

Service connection for claimed PTSD is denied.




REMAND

The Veteran also asserts that he became depressed from the pressures of being an Army recruiter and from his exposure to dead bodies during service.  In essence, he reports suppressing his depression with alcohol consumption in service.  (See July 2010 Written Statement).  

The Veteran underwent a VA mental examination in November 2010.  The Veteran was diagnosed with, in part, depressive disorder, NOS.  The VA examiner concluded that the Veteran's depressive disorder was not related to service, but did not provide a rationale.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

With regard to hemorrhoids, a December 2008 private treatment record noted rectal bleeding likely due to internal hemorrhoid.  (See also January 2009 Rice Creek Family Medicine Treatment Record).  

The Veteran underwent a VA examination for hemorrhoids in October 2009.  There were at least two non-thrombosed small internal hemorrhoids.  The Veteran complained of itching and discharge with leakage.  There were no fissures, anemia, prolapsed or current bleeding.  Sphincter tone and lumen were normal.  

A June 2009 private treatment record noted a flare-up with hemorrhoids.  The Veteran was advised to take stool softeners, sitz baths, and use suppositories.  The Veteran was to have a colonoscopy before treatment.

In an August 2009 written statement, the Veteran stated that he suffered from chronic pain and blood leakage due to his hemorrhoids.  He had a colonoscopy in July 2009 and removal of the hemorrhoid through infrared Coagulation (IRC) treatment.  (See September 2009 Written Statement).  

The Veteran underwent a VA examination in September 2009.  The claims folder was not available for review.  The Veteran complained of anal itching, perianal discharge with fecal leakage (moderate in severity).  He had occasional bleeding and wore pads.  

The Veteran asserted that his hemorrhoids affect his ability to perform his occupation.  Upon physical examination, there was mild fecal leakage, but no evidence of colostomy, anemia, fissures, bleeding or rectal prolaspe.  Sphincter tone and luminal size of rectum and anus were normal.  

There were, at least, two internal hemorrhoids that were not thrombosed.  He was diagnosed with internal hemorrhoids.

In a November 2010 private treatment record, the Veteran had a protoscopic examination that revealed hemorrhoids at the second and third degree.  The Veteran had the options of IRC and/or surgery.  (See also August 2011 Written Statement from Dr. A. K.).

It is unclear from the record whether the Veteran may be entitled to a higher rating under Diagnostic Code 7332, rectum and anus, impairment of sphincter control.  Therefore, a remand for further VA examination is necessary to determine the extent of his fecal leakage.

Specifically, 38 C.F.R. § 4.114 states that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7245 to 7348 inclusive shall not be combined with each other.  Instead, a single evaluation should be assigned under the diagnostic code which reflects the predominant disability picture.  However, the hemorrhoids are rated under Diagnostic Code 7336, which is not one of the codes listed above, and because the Veteran now manifests distinct residuals associated with his hemorrhoids, which are not contemplated by Diagnostic Code 7336, the Board will not be violating the anti-pyramiding rule by considering a separate rating under Diagnostic Code 7332 (which is also not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114) should a rating under Diagnostic Code 7332 be warranted.

Under Diagnostic Code 7332, (for rectum and anus, impairment of sphincter control), a 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  

A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  

A 100 percent evaluation is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114.  

Therefore, on remand, the RO's actions should also include consideration of whether the Veteran is entitled to a separate rating for fecal leakage from the 10 percent disability rating assigned for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all outstanding records of treatment rendered the Veteran by VA and/or any other pertinent medical facility for his claimed psychiatric disorder and the service-connected hemorrhoids.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO also should schedule the Veteran for a VA examination for the purpose of ascertaining the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should provide the rationale for the opinions provided.    

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current innocently acquired psychiatric disability had its clinical onset during the Veteran's extensive period of active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

3.  The Veteran should also be afforded a VA examination for the purpose of determining the current severity of his service-connected hemorrhoids.  The claims folder, a copy of this remand, and a copy of Diagnostic Codes 7336 and 7332 must be made available to and reviewed by the examiner.  

The report of examination should include a detailed account of all manifestations of rectal pathology found to be present, especially that due to hemorrhoids.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should provide complete rationale for all conclusions reached.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


